[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10476
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:13-cr-20218-KMM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

VITAL FREDERICK,

                                                        Defendant-Appellant.



                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 15, 2015)

Before TJOFLAT, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:
      Vital Frederick appeals his convictions for Hobbs Act robbery, in violation

of 18 U.S.C. § 1951(a), access device fraud, in violation of 18 U.S.C. § 1029(a)(3),

and aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1), as well as

his total 81-month sentence. Frederick argues that the district court abused its

discretion by improperly responding to a jury question, permitting an eleven-

member jury to return a verdict, and giving an Allen 1 charge to the jury. He also

argues that these errors constituted cumulative error that denied him a fair trial.

Finally, Frederick argues that the court clearly erred by concluding that he

committed perjury. We address each argument in turn.

                                              I.

      We review the district court’s answer to a jury question for an abuse of

discretion. United States v. Lopez, 590 F.3d 1238, 1247 (11th Cir. 2009). We will

only find an abuse of discretion when the defendant can show that the district

court’s answer prejudiced him. United States v. Pacchioli, 718 F.3d 1294, 1306

(11th Cir. 2013), cert. denied, 134 S. Ct. 804 (2013).

      The district court has wide discretion with regard to the extent of

supplemental instructions, but it does not have discretion to misstate the law or

confuse the jury. Lopez, 590 F.3d at 1247-48. We have concluded that a district

court does not abuse its discretion by instructing the jury to rely on its collective


1
      Allen v.United States, 164 U.S. 492, 17 S. Ct. 154 (1896).
                                              2
memory when the court attempts to reconcile the conflicting interests of several

parties when answering a question. See United States v. Delgado, 56 F.3d 1357,

1370 (11th Cir. 1995).

      The district court did not abuse its discretion by telling the jury to rely on the

evidence presented to it. Its answer did not misstate the law. See Lopez, 590 F.3d

at 1247-48. Moreover, the court answered the question after giving proper

consideration to the proposed answers from Frederick and the Government. See

Delgado, 56 F.3d at 1370. Because Frederick has not shown how the answer

prejudiced him, the district court’s answer did not constitute an abuse of discretion.

See Pacchioli, 718 F.3d at 1306.

                                          II.

      We review the district court’s decision to continue deliberations with an

eleven-member jury for an abuse of discretion. United States v. Shenberg, 89 F.3d

1461, 1472 (11th Cir. 1996).

      If a juror is dismissed after the jury has begun deliberations, the district court

may permit an eleven-member jury to continue deliberations. Fed. R. Crim. P.

23(b)(3). The court may also retain an alternate juror after deliberations begin and

replace an excused juror with the alternate. Fed. R. Crim. P. 24(c)(3).

      The district court did not abuse its discretion by permitting an eleven-

member jury to continue deliberations and deliver a verdict. The Federal Rules of


                                           3
Criminal Procedure permit a judge to replace an excused juror with an alternate

during deliberations, but they do not require a court to do so. See Fed. R. Crim. P.

24(c)(3). Accordingly, the district court did not abuse its discretion by declining to

replace an excused juror.

                                         III.

      We review an Allen charge for an abuse of discretion. United States v.

Woodard, 531 F.3d 1352, 1364 (11th Cir. 2008). A district court only abuses its

discretion if it gives an inherently coercive Allen charge. Id.

      When assessing an Allen charge, we review the language of the charge,

whether the jury was polled prior to the charge, and the amount of time between

the delivery of the charge and the verdict. Id. We have approved the use of the

pattern Allen charge. Id. Moreover, we have concluded that an Allen charge was

not coercive when it was given after four hours of deliberation and the jury stated

that it was “at a stalemate.” See United States v. Bush, 727 F.3d 1308, 1320-21

(11th Cir. 2013), cert. denied, 134 S. Ct. 967 (2014).

      The Allen charge issued in this case was not inherently coercive. Its

language mirrored that of the pattern charge. See Woodard, 531 F.3d at 1364. The

jury was not polled before the charge was issued. See id. The jury sent three notes

indicating that it was at a stalemate and could not reach a unanimous decision. See

Bush, 727 F.3d at 1321. After the charge was given, the jury deliberated for nearly


                                          4
two hours before reaching a verdict. See Woodard, 531 F.3d at 1364. Because no

facts indicate that the Allen charge was inherently coercive, the district court did

not abuse its discretion by issuing it.

                                          IV.

      Although we review the district court’s individual rulings under a more

deferential standard, we review the cumulative impact of multiple errors de novo.

United States v. Dohan, 508 F.3d 989, 993 (11th Cir. 2007).

      The aggregation of several non-reversible errors may deny the defendant his

constitutional right to a fair trial. United States v. Baker, 432 F.3d 1189, 1223

(11th Cir. 2005). When reviewing a case for cumulative error, we examine the

nature and number of errors, any interrelationship between the errors, how the

district court handled the errors, the strength of the Government’s case, and the

length of the trial. Id. However, cumulative error cannot exist when no individual

errors have been committed by the district court. United States v. Waldon, 363

F.3d 1103, 1110 (11th Cir. 2004).

      As discussed, the district court did not err in responding to the jury’s

question, permitting the eleven-member jury to return a verdict, or giving an Allen

charge to the jury. Accordingly, Frederick has not shown that cumulative error

deprived him of a fair trial. See id. at 1110.

                                          V.


                                           5
      We review the district court’s factual findings supporting an obstruction of

justice enhancement for clear error, and we grant due deference to the court’s

application of the Sentencing Guidelines to the facts. United States v. Singh, 291

F.3d 756, 763 (11th Cir. 2002). We will not find clear error unless we have a

definite and firm conviction that a mistake was made after reviewing the entire

record. United States v. White, 335 F.3d 1314, 1319 (11th Cir. 2003). We review

the district court’s credibility determinations with great deference. Singh, 291 F.3d

at 763.

      The district court must make independent factual findings supporting its

Guidelines calculation. United States v. Hamaker, 455 F.3d 1316, 1338 (11th Cir.

2006). Those findings may be based on evidence heard during trial, undisputed

statements in the PSI, or evidence presented at the sentencing hearing. Id.

      The Guidelines mandate a two-level enhancement when the defendant

willfully obstructs or impedes the administration of justice. U.S.S.G. § 3C1.1. A

defendant may obstruct justice by committing perjury during his trial. Singh, 291

F.3d at 763. Perjury is defined as “false testimony concerning a material matter”

that is made “with the willful intent to provide false testimony, rather than as a

result of confusion, mistake, or faulty memory.” Id. Testimony concerns a

material matter if it would tend to influence the jury’s consideration of the matters

at hand if it were believed. Id. This materiality requirement is a low one. United


                                           6
States v. Dedeker, 961 F.2d 164, 167 (11th Cir. 1992). The district court may

conclude that a defendant’s testimony is false when it is irreconcilable with the

record. United States v. Williams, 627 F.3d 839, 845 (11th Cir. 2010).

      The affirmative defense of entrapment negates criminal liability when the

Government induces a defendant to commit a crime and the defendant lacked a

predisposition to commit the crime. United States v. Sistrunk, 622 F.3d 1328, 1333

(11th Cir. 2010).

      The district court did not clearly err by concluding that Frederick committed

perjury. If believed, his testimony indicated that witnesses cooperating with the

Government coerced him into committing the crimes by threatening to reveal his

sexual orientation. It also indicated that he was not involved in other criminal

activity. This testimony could have influenced the jury to agree with Frederick’s

entrapment defense. See Sistrunk, 622 F.3d at1333; Singh, 291 F.3d at 763.

Further, the court did not clearly err by concluding that Frederick’s testimony was

false because it was irreconcilable with the Government’s evidence of his prior

statements. See Williams, 627 F.3d at 845. Therefore, the court did not err by

concluding that Frederick committed perjury, and it did not err by assigning

Frederick a two-level enhancement for obstruction of justice based on his perjury.

      Accordingly, we affirm Frederick’s convictions and sentence.

      AFFIRMED.


                                          7